 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrocktonTauntonGasCompanyandUtilityWorkers'Union of AmericaAFL-CIO, LocalUnionNo. 273,Petitioner.Case 1-UC-57September 11, 1969DECISION AND ORDERBy MEMRI^RSFANNING, BROWN, AND ZAGORIAUpon a petition of the Utility Workers' Union ofAmerica, AFL-CIO, Local Union No. 273, filed onMarch 21, 1969, under Section 9(b) of the NationalLabor Relations Act. as amended, a hearing washeld on April 14, 28 and 29, and on May 5 and 27,1969, before Hearing Officer Norman Zankel. OnJune 20, 1969, the Acting Regional Director forRegion I issued an order transferring the case to theNational Labor Relations Board. Thereafter, briefswere timely filed by the Petitioner and Employer.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.Theyareherebyaft irmed.Upon the entire record in this case, the Boardfinds:The Employer is engaged in the business ofdistributing gas for commercial and residential use,primarily from locations at Brockton and Taunton,Massachusetts.The Company, as it is presentlyconstituted, resulted from a merger in 1952 betweenBrocktonGas Light Company and Taunton GasCompany.ThePetitionerhasrepresentedproductionandmaintenance employees of theEmployer at Brockton for 25 years.' The Unionfiled the petition in this case seeking clarificationwith respect to the unit placement of certainemployees classified as dispatch-supervisors, who itclaims are part of its existing unit.' The Employercontends that the Union's petition raises a questionconcerningrepresentationwhichmay not beresolved in a unit clarification proceeding. TheEmployerfurthercontendsthatthedispatcher-supervisorsaresupervisorswithin themeaning of Section 2(1 1) of the Act.The record indicates that persons in the categoryofdispatcher did not vote in the election whichresulted in the original certification herein, althoughthe Employer had utilized the services of dispatchersprior to the advent of the Union. It is noted that'On April 17, 1943, theBoard certified the predecessor of Local 273,UtilityWorkers'Union of America, AFL-CIO.as the bargainingrepresentativeof all shop, distribution,garage, and production plantemployees.includingdistributionandproductionplantclerks,butexcluding executives,office employees,supervisory employees nonworkingforemen, plant guards, meterreaders, billcollectors,and secretaries to therepresentative,Local Union 356 (a sisterlocal to the Petitioner) By voleof the National ExecutiveBoard of the Union onMarch 10 1969, Local356 was merged into Local 273. superintendent,at BrocktonGas LightCompany,Brockton,Massachusettsfhe recordshows that the rauntonproductionandmaintenanceemployees,sometimepriorto1952,designated as its'The existing contract between the parties,executed on March 2, 1968recognizesPetitioneras the representative of Brockton and Tauntonsome time later and over the years certain unitemployees have performed some dispatching dutiesat the Employer's Brockton facilities. However, unitemployees did not usually do such work duringnormal working hours but rather did it on a rotatingbasis on evenings and weekends. During the normalworkweek,Monday-Friday. 8 a.m.-5 p.m., thedispatching was performed by nonunit dispatches.The record further shows that all dispatching at theTauntonfacilitieshadbeenperformedbydispatcherswho at no time have been includedwithin the bargaining unit. In connection with theEmployer's Taunton operation, the record disclosesthat in 1963 the Employer proposed a trainingprogram for its employees which included trainingin dispatching duties. In addition to proposing thisparticular training, the Employer also indicated thatitwishedtohaveunitemployeesperformdispatching duties evenings and weekends on thesame basis as they were performed in BrocktonNeither of these proposals was adopted by theparties in the 1964 collective-bargaining agreement.Likewise, the Union's proposal in the 1968 contractnegotiations that a classification for dispatcher beincluded in the bargaining unit was not adopted, asreflected in the most recent collective-bargainingagreement.Thus,althoughitappearsthatsubsequenttotheoriginalcertification,unitemployeeshave performed some nighttimeandweekend dispatching duties at Brockton. suchuseneverbecamecontractual;ithasnowbeendiscontinued; and regular dispatchers have not beenincluded in the unit, nor have their terms andconditionsof employment been a subject ofbargaining between the parties.Clarification of a certification or amendment of aunitdescriptionmay be in order where a newemployee classification has been created, or anemployer'soperationshavebeenexpandedsubsequent to a certification, and the employeesinvolved are normal accretions to the certified unit.3Here. however, the classification of dispatcher is notnew,sinceitantedates the certification,anddispatchers do not constitute an accretion to theexistingunit.'Consequently, the proper procedurefor resolving the issue concerning the unit placementof dispatchers would be that initiated by a petitionfiled pursuant to Section 9(c) of the Act, seeking anelection.Accordingly, we shall dismiss the petitionfor clarification of the unit.ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.employees in a single-unitdescribedas followsAllproduction andmaintenance employees,except engine and boilerroomemployees inBrockton,includinggarageemployees,meterreaders,collectors,draftsman-clerks, and working foremen'SeeBrockton TauntonGas Company, 132NLRB 940,Lufkin Foundryand MachineCompany,174 NLRB No 90,and casescited therein'Although itisnow alleged that their duties have undergone somechange such change concerns itself with the question of whether theadditionaldutiesgiventheseemployeeshavecreatedsupervisoryresponsibility,a question we need not decide178 NLRB No. 60